Daly, F. J. (dissenting).
By the 22d section of the amended Charter of 1857 (Laws of 1857, 879), the chamberlain is the chief officer of one of the bureaux of the department of finance; and by the 26th section, the law department has the charge *389and conduct of all the law business, both of the corporation and of the departments. If the corporation are chargeable with the expense of proceedings instituted by any officer of the departments to obtain possession of the city property belonging to his department, then it is, under the charter, law business of the corporation, or of the particular department, and must be placed in the charge of, and be conducted by, the appropriate officer of the law department. If the officer employs other legal aid to conduct the proceeding, he does so at his own cost, and has no claim against the city to be indemnified for expenses so incurred. It was held in Powell a. The Trustees of New-burg (19 Johns., 284), that the trustees of an incorporated village, who had incurred expense in defending themselves in a suit brought against them for an act done in the faithful discharge of their duty, could maintain an action against the corporation to recover the expense thus incurred, upon the ground that the principal is liable for the expense necessarily incurred by an agent in managing the principal’s affairs or in protecting his interests; but if the protection of the interests of the principal involves the institution or the defence of a lawsuit, and the principal has designated who in that event is to conduct and manage it, tw agent would be acting wrongfully in employing anybody else, and. would not necessarily, in such a case, have the legal right to insist that the principal should repay what the agent disbursed to the person he saw fit to employ. In the present case, a law department has been created by an act of the Legislature for conducting all the law business relating to the corporation, or any of the departments, the officers of which receive compensation in the form of fixed salaries, which are paid to them out of the city treasury for attending to this duty; and such being the case, it would be defeating the intention of the Legislature to hold that every officer connected with the city government might employ private counsel in all matters arising in connection with his office, and impose upon the city the payment of the additional expense thus incurred.
It remains, then, but to consider whether the act of the Legislature of April 17, 1861, coupled with the refusal of the • comptroller to comply with the provisions of that act, gives the plaintiff a right of action against.the corporation. In my judg*390ment, it does not. There is no doubt of the power of the Legislature to pass such an act (Town of Guilford a. Supervisors of Chenango Co., 13 N. Y., 143), but by its passage they have imposed no duty upon the corporation as such. They have directed that the supervisors of the county should raise by tax the sum of $22,765.67, which shall be paid to the chamberlain to reimburse him for expenses incurred by him in procuring the transfer of the books, securities, and funds of his office from his predecessor, and in defending and establishing the title to the office; and they have directed the mode in which this sum shall be paid, by authorizing and directing the comptroller to draw his warrant for the amount in favor of the chamberlain. The supervisors have complied with the requisitions of the act. The amount has been raised by tax, and is in the city treasury, but the comptroller has refused to draw his warrant for it in favor of the chamberlain. The act was one which he was specifically empowered and directed by the Legislature to do, and I do not see, because he refuses to do it, that an action can be maintained against the corporation for the recovery of the amount. The corporation have in this matter no authority over him. He is neither appointed by nor removable by the corporation; and thong'd connected with it in the administration of the city government, he is, in a certain sense, an independent officer, elected by the people. “Ho case has been cited," says Cowen, J., in Martin a. The Mayor of Brooklyn (1 Hill, 551), “ wherein it has been holden that municipal corporations are liable for omissions of duty specifically imposed by statute on one of their officers. In this respect,” he says, “ the latter are quasi civil officers of the government, though appointed by the corporation. The relation of master and servant does not exist between the corporation and officer.” And in the elaborate brief submitted by the very able counsel who argued the case, for the plaintiff, no authority has been cited showing that, under circumstances like this, an action would lie against a municipal corporation. Where a statute imposes, as in this case, a duty upon a public officer, he is responsible for the neglect of that duty to any person sustaining damage, and the plaintiff’s remedy is either by an action against the comptroller, or by a proceeding to compel him to perform the duty enjoined by the Legislature. (Barry a. *391Arnould, 10 A. & E, 646; Lacon a. Hooper, 6 T. R., 224; Grant on Corporations, 384; Tapping on Mandamus, 176.)
The judgment should have been for the defendant, on the demurrer.
Judgment affirmed.